t c memo united_states tax_court stuart becker petitioner v commissioner of internal revenue respondent docket no 12919-08l filed date stuart a smith and alan m blecher for petitioner frederick mutter for respondent memorandum opinion laro judge this case is before the court for decision without trial see rule petitioner petitioned the court 1alan m blecher mr blecher entered an appearance for petitioner on date and withdrew from the case when stuart a smith entered his appearance on date 2rule references are to the tax_court rules_of_practice and continued to review the determination of the internal_revenue_service office of appeals appeals sustaining respondent’s proposed levy on petitioner’s property respondent proposed the levy to collect approximately dollar_figure of federal income taxes including taxes penalties and interest subject liability that respondent’s records showed petitioner owed for through subject years petitioner argues that the proposed levy is improper because the subject liability was discharged in his bankruptcy case bankruptcy case respondent argues that the subject liability was not part of the bankruptcy case and was not discharged we hold that petitioner is liable for the subject liability to the extent it was not part of the bankruptcy case we shall remand this case to appeals to determine the portion of the subject taxes that was not part of the bankruptcy case background the facts in this background section are obtained primarily from the parties’ stipulation of facts and the exhibits submitted therewith petitioner resided in new york when his petition was filed he filed a form_1040 u s individual_income_tax_return for each of the subject years using the filing_status of married_filing_separately continued procedure unless otherwise indicated section references are to the applicable versions of the internal_revenue_code some dollar amounts are rounded petitioner has worked for over years as a certified_public_accountant specializing in tax matters on date he as an individual debtor filed a voluntary petition for protection under chapter of the bankruptcy code the petition was filed with the u s bankruptcy court for the southern district of new york petitioner’s bankruptcy_estate estate included his accounting practice practice and petitioner administered the practice during the 14-year bankruptcy case as the debtor in possession petitioner had employees who worked with him in the practice for the subject years petitioner timely filed form sec_1040 on which he reported his federal_income_tax liabilities as dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively he did not tender a payment with any of these returns respondent assessed each amount of reported tax and assessed other_amounts for additions to tax and for statutory interest petitioner has since paid dollar_figure towards the total amount assessed for petitioner has not paid any of the amounts assessed for through each of petitioner’s federal_income_tax returns for through reported that petitioner was a certified_public_accountant who during the year did not receive any wages or 3petitioner apparently operated the practice during the subject years through two entities namely becker co l l c and becker tax management corp salary in his capacity as an employee the returns included schedules e supplemental income and loss with accompanying papers that reported that petitioner realized the following amounts of income from becker co l l c ordinary_income dollar_figure dollar_figure dollar_figure guaranteed payments big_number big_number -0- u s trustee fee big_number -0- big_number big_number big_number big_number the returns also respectively reported that petitioner had realized miscellaneous income of dollar_figure dollar_figure and dollar_figure from becker tax management corp on date petitioner filed with the bankruptcy court an amended plan_of_reorganization dated date plan the plan identified the debtor as stuart becker as debtor-in-possession and stated that each administration sic expense shall be paid in full without interest in cash on the consummation date or upon such other terms as may be agreed upon between an administration sic claimant and debtor provided however that administration sic expenses representing liabilities incurred in the ordinary course of business by the debtor as debtor-in- possession shall be assumed and paid_by the reorganized debtor in the ordinary course of business or in accordance with the terms and conditions of any agreements relating thereto administration sic expenses to be paid in full on the consummation date 4the record does not include petitioner’s federal_income_tax return for any other year nor does the record include any federal_income_tax return ie a form_1041 u s income_tax return for estates and trusts for the estate or establish that the estate ever filed any such return include post petition taxes to the irs of dollar_figure plus interest from date approximately month before that filing respondent had notified the bankruptcy court that petitioner as the debtor in possession owed the internal_revenue_service administrative expenses of dollar_figure for taxes interest and penalties attributable to the estate’s income taxes for and and the failure to pay employee withholding taxes for numerous periods between date and date the dollar_figure did not include any of the subject liability on date the bankruptcy court entered an order confirming the plan which in turn discharged petitioner from any debt on any claim that arose before the confirmation date except 5the plan defined the term consummation date to mean the date which is business days after the date upon which the bankruptcy court’s order confirming the plan pursuant to u s c sec was final the plan defined the term administrative expense to mean any cost or expense of administration of the chapter case allowed under sec_503 of the bankruptcy code see u s c sec_503 stating that allowable administrative expenses include any_tax incurred by the estate except a tax of a kind specified in sec_507 of this title generally taxes on income or gross_receipts for a taxable_year ending on or before the date that the bankruptcy petition was filed the plan did not define the word administration and we believe the plan erroneously used that word in lieu of the word administrative 6the parties do not explain the dollar_figure difference between this dollar_figure and the dollar_figure listed in the plan we consider the difference to be inconsequential to our decision as otherwise stated in the plan the order directed petitioner’s counsel to make disbursements pursuant to the plan and effectively enjoined all persons holding claims or interests discharged under the order from taking any_action against or affecting petitioner in his capacity as a reorganized debtor on date the bankruptcy court issued a final decree closing the bankruptcy case because all distributions under the plan had been made the final decree stated distributions under the above-named debtor’s amended plan_of_reorganization dated date the plan have been made the plan has been substantially consummated within the meaning of sec_1101 of the bankruptcy code the estate of the above named debtor has been fully administered it is ordered that the chapter case of the above-named debtor is closed three weeks before the final decree was issued respondent mailed to petitioner the final notice_of_intent_to_levy and your right to a hearing levy notice for the subject years the levy notice stated that petitioner owed for those years dollar_figure in federal income taxes inclusive of taxes interest and penalties the dollar_figure stems from the assessed tax_liabilities that petitioner reported on his form sec_1040 for the subject years 7the plan defined a claim as a claim against petitioner in his capacity as the debtor in possession on date petitioner timely filed form request for a collection_due_process_hearing request petitioner asserted in the request that he disagreed with the proposed levy because the taxpayer filed for protection under chapter of the federal bankruptcy laws the taxes at issue herein became subject_to the authority of the federal bankruptcy court which adjudicated said claims as part of the taxpayer’s chapter bankruptcy proceeding on date the federal bankruptcy judge issued a final decree which closed out the federal bankruptcy case on date respondent’s settlement officer sent to petitioner with a copy to his representative mr blecher a letter scheduling petitioner for a telephone hearing pincite p m on date the letter asked petitioner to call the settlement officer at the scheduled time and requested that petitioner complete and send to the settlement officer a collection information statement cis within weeks of the date of the letter so that the settlement officer could evaluate collection alternatives petitioner did not participate in the scheduled hearing and did not submit a completed cis to the settlement officer on date the settlement officer informed mr blecher that the subject liability was a postpetition liability that was not dischargeable in his bankruptcy case because petitioner and the estate were separate taxable entities under internal_revenue_manual irm part date the settlement officer also informed mr blecher that a postpetition liability incurred by an individual debtor such as petitioner may not be claimed in his bankruptcy case later that day mr blecher replied to the settlement officer that petitioner was discharged from his postpetition sec_6672 liabilities as well as liabilities for new york state income taxes which arose during the subject years mr blecher stated that petitioner continued to believe that the subject liability also was discharged in the bankruptcy case on date the settlement officer replied to mr blecher that the settlement officer’s position was stated in the irm and suggested that mr blecher take certain actions to obtain information as to which taxes were discharged in the bankruptcy case petitioner did not provide to the settlement officer any financial information that the settlement officer requested from petitioner to evaluate collection alternatives nor did petitioner propose any collection alternative or challenge the appropriateness of the issuance of the levy notice petitioner asserted that his bankruptcy discharge prevented respondent from collecting the subject liability and petitioner did not raise any other issue on date appeals issued petitioner the notice_of_determination notice_of_determination underlying this case the notice_of_determination sustained the proposed levy discussion i jurisdiction sec_6330 entitles a taxpayer such as petitioner whose property is subject_to a federal_income_tax levy to appeal a determination made by appeals sustaining the propriety of that levy sec_6330 provides that the appeal shall be to the tax_court and the tax_court shall have jurisdiction with respect to such matter this court’s jurisdiction rests upon the issuance of a valid notice_of_determination and the filing of a timely petition for review see 124_tc_36 see also rule b neither party concludes that we lack jurisdiction over this case nor do we we have the requisite jurisdiction because the notice_of_determination is valid and the petition for review was timely filed see also 120_tc_114 holding that the court’s jurisdiction allowed the court to decide whether a bankruptcy court discharged the taxpayers from their unpaid federal_income_tax liabilities 8nor does either party assert that respondent violated the automatic_stay of u s c sec_362 as to any_action that he took with respect to the subject liability we likewise find no such action that violated the automatic_stay cf beverly v commissioner tcmemo_2005_41 holding that a notice_of_intent_to_levy was invalid where it was issued in violation of the automatic_stay and that the commissioner was therefore not entitled to proceed with a proposed collection action sustained by appeals ii standard of review where the existence and the amount of the underlying tax_liability are properly at issue the court will review the matter de novo see 122_tc_384 in other cases the court will review the determination of appeals for an abuse_of_discretion see prince v commissioner t c slip op pincite petitioner does not contest the existence and the amount of the underlying tax_liability accordingly we review the determination of appeals using an abuse_of_discretion standard under that standard we will reject the determination of appeals only if petitioner proves that the determination is arbitrary capricious or without sound basis in fact or in law see 125_tc_301 affd 469_f3d_27 1st cir 114_tc_115 affd 272_f3d_1172 9th cir where as here the determination of appeals turns on its interpretation of bankruptcy law appeals will have abused its discretion if that interpretation is unsound see 121_tc_111 justice sometimes requires that we remand a case to appeals to clarify its determination or to interpret and to apply relevant law that it may not have considered in making its determination cf 131_tc_197 case remanded to appeals to clarify record upon which it relied in making a determination 117_tc_183 indicating that the court may remand a case to appeals if necessary or productive to do so iii review of determination a parties’ arguments petitioner argues that the subject liability was a claim against the estate and was or should have been included in the claims before the bankruptcy court he asserts that the subject liability arose not from income earned by him personally but from income earned by the practice he concludes that the subject liability was discharged by the bankruptcy court because the plan did not provide for its payment respondent agrees that the subject liability was not mentioned in the plan respondent argues that the subject liability was not and could not have been included in the plan because petitioner and the estate were separate taxpayers and the subject liability related to postpetition federal income taxes petitioner owed in his capacity as an individual rather than as the debtor in possession respondent argues that the subject liability was not an administrative expense of the estate because the liability did not relate to a tax imposed on the estate’s income respondent concludes that the subject liability was not before the bankruptcy court and that it was not discharged by that court b court’s analysis petitioner’s filing of his petition with the bankruptcy court spawned the estate a separate_entity for bankruptcy purposes and a separate taxpayer for federal_income_tax purposes see sec_1398 see also u s c sec_541 in re estate of larosa bankr bankr n d w va the estate’s property consisted of all legal or equitable interests of the debtor petitioner in property as of the commencement of the case and all proceeds and profits later emanating from that property u s c sec_541 the estate’s property did not include any postpetition earnings from petitioner’s services performed as an individual debtor see u s c sec_541 petitioner administered the estate’s property including the practice throughout the bankruptcy case as the debtor in possession see u s c sec_1101 the gross_income of the estate was subject_to federal_income_tax as was the gross_income of petitioner see sec_1398 the estate’s gross_income included the portion of petitioner’s gross_income to which the estate was entitled under the bankruptcy code see sec_1398 that portion of gross_income was the 9by contrast a bankruptcy_estate resulting from a ch filing after date generally includes the debtor’s earnings from postpetition services as well as his or her subsequently acquired assets see u s c sec income emanating from the estate’s property see u s c sec_541 petitioner’s gross_income included all items of his gross_income that were not includable in the estate’s gross_income see sec_1398 the postpetition earnings from petitioner’s services performed as an individual debtor were one such item that was includable in his and not in the estate’s gross_income even to the extent that the earnings were realized by the practice which also realized other income includable in the estate’s gross_income see sec_1398 and cf 725_f2d_1208 9th cir where an attorney was a sole_proprietor employing other attorneys his estate’s property included the earnings from the postpetition services of the other attorneys but not from his postpetition services altchek v altchek bankr bankr s d n y discussing fitzsimmons and the views of two bankruptcy courts as to the application of u s c sec_541 to a chapter sole_proprietor appeals determined that the subject liability was a liability of petitioner and not of the estate because the liability was incurred by petitioner the notice_of_determination however does not explain appeals’ characterization of the subject liability as incurred by petitioner nor does the notice_of_determination explain appeals’ rejection of petitioner’s contrary characterization the income underlying the subject liability stemmed primarily from the practice and the parties agree that the practice was property of the estate throughout the bankruptcy case it seems natural to conclude as petitioner does that the subject liability was not incurred by petitioner but was incurred by the estate see u s c sec_541 to the extent that the subject liability was incurred by the estate the liability was discharged by the bankruptcy court as petitioner asserts by virtue of the fact that the plan did not provide for its payment such is so even if respondent did not intend for such a discharge see 419_f3d_1135 11th cir u s attorney compromised a civil federal_income_tax liability that the commissioner did not intend to be compromised affg an order and decision of this court dated date see also irm pt date stating that the commissioner’s failure to claim an administrative expense tax in a bankruptcy case may result in a court’s deciding that the tax was discharged the record at hand does not allow us to find the extent if any to which the subject liability was attributable to petitioner so as to decide whether appeals abused its discretion in characterizing that liability as incurred by petitionerdollar_figure 10we give little weight to the fact that petitioner reported the income underlying the subject liability on his personal continued while the income underlying the subject liability stemmed primarily from the practice we are mindful as discussed above that the income is taxable to petitioner and thus the subject liability was incurred by petitioner to the extent that it represented earnings from postpetition services that petitioner rendered through the practice in his individual capacity given that appeals has not adequately explained the reasons underlying its determination that the subject liability was incurred by petitioner rather than by the estate we believe that justice requires that we remand this case to appeals to supplement the notice_of_determination to explain as much we shall do so petitioner asks the court to decide this case in his favor because the subject liability was unmentioned in the plan we decline to do so the mere fact that the subject liability was unmentioned in the plan does not necessarily mean that the subject liability was discharged during the bankruptcy case petitioner filed his personal federal_income_tax returns and continued income_tax returns first we do not find that the estate ever filed a federal_income_tax return reporting its income if such a return was never filed then petitioner apparently a seasoned tax professional may not have known that the estate was required to report its income on its own return second petitioner disavows that the income underlying the subject liability is his income asserting that the income was earned on estate property the record shows that the subject income did stem primarily from the practice an undisputed asset of the estate but does not establish whether the income related to postpetition services that petitioner rendered in his individual capacity respondent claimed that petitioner owed approximately dollar_figure of federal taxes including penalties and interest as administrative expenses of the estate petitioner deduces that respondent was on notice of the subject liability that respondent omitted that liability in his requests for payment of administrative expenses and that the bankruptcy court’s confirmation of the plan thus discharged petitioner from payment of the subject liability we disagree the subject liability was not an administrative expense of the estate and did not have to be included in the plan to the extent that the liability was neither incurred by the estate within the meaning of u s c sec_503 nor a claim for payment of the estate’s tax_liability see in re johnson bankr bankr d mass stating that the postpetition taxes of a debtor are not administrative expenses and are not discharged in a chapter case nor does the fact that the plan provided for the payment of petitioner’s liability for postpetition withholding taxes attributable to the employees of the practice as well as to income taxes imposed on the estate’s income necessarily mean that the plan discharged any income_tax that petitioner owed on income he received in his individual capacity for services he provided through the practice instead if the subject liability is traceable to petitioner rather than to property of the estate then as respondent asserts that liability was not discharged by the bankruptcy court because it was never before that court iv conclusion petitioner remains liable for the subject liability to the extent that it was not part of his bankruptcy case we shall remand this case to appeals to determine the portion of the subject taxes that was not part of the bankruptcy case an appropriate order will be issued
